Citation Nr: 0322107	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-06 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic prostate 
disorder to include benign prostatic hypertrophy.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of laceration injuries to the 
2nd, 3rd, and 4th fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968, with tours of service in Vietnam.   

This appeal to the Board of Veterans Appeals (the Board) was 
taken from action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In prior rating 
actions, the RO has conceded the veteran's inservice exposure 
in Vietnam to Agent Orange.

The veteran provided testimony before the undersigned 
Veterans Law Judge, via videoconferencing from San Antonio, 
in December 2002.  A transcript of that hearing is of record  
[Tr.].

During the course of the current appeal, the RO granted 
service connection for a disability characterized as 
"diabetes associated with herbicide exposure, with erectile 
dysfunction, diabetic retinopathy, lower extremity 
paresthesias consistent with mild neuropathy and 
hypertension".  The RO also assigned an overall 20 percent 
rating for this under Code 7913, as well as special monthly 
compensation under 38 U.S.C. § 1114, subsection (k) on 
account of loss of use of a creative organ from June 29, 
2000.  This issue, as such, is not part of the current appeal 
although it has some tangential impact thereon as will be 
discussed below.


REMAND

Prostate
With regard to the veteran's claim for service connection for 
additional disability related to his prostate, it remains 
unclear whether this is solely limited to benign prostatic 
hypertrophy, which has been referenced in the course of the 
appeal, or some other disability to include one which has 
focus on purported changes in his PSA tests.  The veteran has 
testified that he does not now exhibit prostate cancer.

On one hand, clinical evidence in the file reflects that the 
veteran may have had some recent problems with a kidney stone 
and associated kidney problems including demonstrated delayed 
emptying of the right kidney shown in intravenous pyelogram 
(IVP) by VA in 2001.  He has also described urinary problems 
which inferentially, he, and seemingly others, have 
attributed at least in part to his prostate.  He also avers 
that his prostate and testicular areas are tender and his 
prostate is causing urinary blockage.  Private clinical 
records for the late 1990's refer to his having prostatitis 
and diabetes mellitus.  He stated at the time of the 2001 VA 
examination that he had nocturia and other symptoms, and 
because of the kidney stones, he was under the care of a 
urologist.

In any event, it remains confusing as to the exact nature of 
that for which he is now seeking additional benefits, 
particularly given the nature of the disability to include 
diabetes with associated ramifications, erectile dysfunction, 
and loss of use of a creative organ, for each of which he is 
already in receipt of benefits.  

On VA examination in August 2001, the veteran provided 
information concerning prostate related symptoms, but in that 
context, it would appear that most if not all of these are 
included in the disability for which he already has service 
connection.

The Board would also note that the veteran's representative 
has questioned the singular rather than separate ratings for 
the disabilities for which service connection has been 
granted due to Agent Orange exposure.  Further specific 
issues with regard to the appropriateness of the rating 
assigned for the singular disability characterized as 
"diabetes associated with herbicide exposure, with erectile 
dysfunction, diabetic retinopathy, lower extremity 
paresthesias consistent with mild neuropathy and 
hypertension" have not been technically perfected by the 
veteran in the context of the current appeal.  

However, recent VA and private clinical records would appear 
to show that the veteran may have additional disabilities, 
and it remains to be seen whether they are or are not 
associated with the basic multiple service-connected 
problems.  Moreover, the questions raised as to the rating of 
the service-connected hand disability overlaps, by its very 
nature, any rating for other similar disabilities such as 
peripheral neuropathy.  

The veteran's testimony in that regard tends to confirm that 
he is basically concerned about rating all facets of the hand 
problems which may relate to service and, accordingly, this 
must be addressed by VA.

Defective Hearing and Tinnitus
The veteran alleges that he was exposed to acoustic trauma in 
service both in his proximity to boilers as a boiler man in 
the Navy prior to becoming a commissary man, during which 
time he was assigned a gun which was fired in general 
quarters and was associated also with a 44-millimeter 
antiaircraft weapon (Tr. at 10, 11, 13); and while he was in 
the Army Reserves/National Guard at a time when he had close 
proximity to a 105/106 recoilless gun (Tr. at 10, 11, 13).

The veteran has been shown by private evaluations to have 
high frequency hearing loss and tinnitus.  He has testified 
that he has had hearing loss for decades (Tr. at 17); and 
tinnitus since service and continuously since separation from 
service.  Tr. at 17-20.  He also testified that he has a 
hearing test every two years [Tr. at 20] although these 
results are not in the file.

There is no VA examination or opinion of record as to the 
etiology of his hearing loss and/or tinnitus.  The Board is 
constrained from providing its own medical opinion in such 
instance and must refer the case for medical expert opinion 
and testing as required to support such an opinion.

Right hand disability
In addition to the scar residuals of finger lacerations, the 
veteran has peripheral neuropathy of one or more types.  It 
remains unclear whether he has crush injury problems as well 
as actual scar residuals in the hands, versus neurological 
problems of whatever etiology, the nature of which must be 
addressed and resolved.

The veteran has been recently diagnosed as having carpal 
tunnel syndrome, although he stated at the time of the 
personal hearing that he was not necessarily seeking service 
connection for those particular symptoms.  Nonetheless, while 
the case has been at the Board, the veteran has submitted 
additional private clinical evidence with regard to EMG 
findings confirming carpal tunnel syndrome (CTS).  The 
examiner, who saw the veteran in November 2002, opined that 
the veteran's CTS did not develop from his prior injury and 
"the numbness that he currently is getting in his right hand 
2nd, 3rd, and 4th fingers is [not] a result of CTS but rather 
is from his naval service".  Thus, even if he may not be 
seeking sevice connection for CTS as such, any symptoms 
associated with CTS must be distinguished from others, 
including those for which he already has service connection, 
if he is to be rated effectively and appropriately.

Another private medical opinion from a neurologist, JEG, 
M.D., dated in December 2002, was to the effect that the 
presence of CTS in no way precluded the veteran from having 
traumatic injury to the nerves of the right hand as well.  
[It was also noted that the veteran was experiencing diabetic 
neuropathy as well.  In that context, it must be noted that 
the veteran's diabetes is now service-connected.]

The veteran has testified as to his right hand symptoms 
including numbness and lack of dexterity; that he has painful 
scars, and that his functions are limited.  Tr. at 20-23, 24-
26.  He further testified that he could file an additional 
claim for CTS as being related to the other service-connected 
hand problems, if necessary [Tr. at 26]; but argued that some 
of the symptoms were nonetheless already related to the 
laceration residuals to include problems grasping, and scar 
numbness and pain [if not collateral due to his also service 
connected diabetic neuropathy].

Current examination findings do not endeavor to further 
distinguish current symptoms which are and which are not due 
to the specific service-connected disabilities.  In this 
regard, while the RO has rated the veteran under Code 7805 
which is for scars, there is no current description of the 
nature of those scars or the actual functional impairment 
rendered as a result thereof.

Finally, during the course of the current appeal, there have 
been significant amendments to Part 4, Schedule for Rating 
Disabilities, including some which became effective August 
30, 2002 [See 67 Fed. Reg. 49590-49599 (July 31, 2002)] for 
rating skin disabilities and scars under 38 C.F.R. § 4.118; 
and others, effective August 26, 2002 [See 67 Fed. Reg. 
48784-48787 (July 26, 2002)] relating to rating of ankylosis 
and limitation of motion of the hands under 38 C.F.R. § 4.71.  
These have not been addressed in this case and the veteran 
has not been informed of their nature and content as may 
relate to his disabilities and the rating thereof for 
compensation purposes.  

Pursuant to 38 U.S.C.A. § 5110, (See also, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), and Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997), the veteran is 
entitled to the ratings and regulations which are to his 
greatest benefit as long as old law is applied to any action 
which impacts that time prior to the effective date of the 
new law.  

The veteran remains uninformed as to the requirements of 
these new laws and regulations (or Code provisions), and has 
not yet been examined with them in mind.

Based on the considerations delineated above, the Board has 
no option but to return the case for further development.  
The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide up-dated private clinical 
records from all physicians who have seen 
him since 2000, to include the urologist 
who has recently seen him, and including 
all more current care from TAH, M.D. for 
whom he has previously provided VA Forms 
21-4142, and from whom he has received 
care since apparently 1968 or so.  If he 
is unable to obtain such records, VA 
should assist him in doing so.  It should 
be clarifed in each instance whether he 
or VA is responsible pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

All VA treatment records should also be 
acquired.  Included in these VA or 
private records should be copies of all 
of his referenced regular audiometric 
evaluations and assessments for claimed 
tinnitus, if available.

2.  The veteran should be given VA 
examinations by appropriate specialists 
in otolaryngology, orthopedics, 
neurology, dermatology, and urology, to 
determine the following: (1) what is the 
nature of his current hearing loss (as 
certified by appropriate audiological 
testing); when did his bilateral hearing 
loss and/or tinnitus commence; and to 
what is each most likely and/or 
reasonably attributable; (b) what are all 
of the current symptoms of and all 
symptomatic and functional limitations 
caused by his service-connected right 
finger injuries, with examinations 
encompassing all new and old regulations 
and guidelines of all pertinent Code 
provisions under 38 C.F.R. §§ 4.71 and 
4.118; (c) does the veteran have 
additional prostate disability other than 
that for which he is already service-
connected, and if so, how is it 
distinguishable, and to what is it 
attributable?  

All opinions should be supported by 
reference to the evidence of record, 
including comprehensive current 
evaluations.  The veteran's scars should 
be described in detail as to appearance 
and functional limitation; and 
unretouched photos and measurements 
should be taken of all right finger scar 
areas.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims under 
all pertinent regulatory provisions.  
Ratings for his herein concerned 
disabilities should be considered under 
all appropriate criteria, new and old, 
and he should be granted that which is to 
his greatest benefit.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

